                                           Case 3:19-cv-05644-SI Document 115 Filed 01/06/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NEODRON, LTD.,                                      Case No. 19-cv-05644-SI
                                   8                     Plaintiff,
                                                                                             ORDER GRANTING JOINT MOTION
                                   9              v.                                         TO DISMISS WITH PREJUDICE
                                  10     LENOVO GROUP, LTD., et al.,                         Re: Dkt. No. 114
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is a Joint Motion to Dismiss with Prejudice filed by plaintiff Neodron, Ltd

                                  14   and defendants Lenovo Group, Ltd, Lenovo (United States) Inc., and Motorola Mobility LLC

                                  15   (“Defendants”).

                                  16          The Court hereby GRANTS the parties’ Joint Motion to Dismiss with Prejudice. Plaintiff’s

                                  17   claims for relief against Defendants are dismissed with prejudice and Defendants’ claims and

                                  18   defenses for relief against Plaintiff are dismissed with prejudice. All attorneys’ fees, costs of court,

                                  19   and expenses shall be borne by each party incurring the same. The Clerk shall close the file.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: January 6, 2021

                                  23                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  24                                                     United States District Judge

                                  25

                                  26
                                  27

                                  28
